Citation Nr: 0741003	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  06-11 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to service connection for glaucoma.  

2.	Entitlement to an increased rating for an anxiety 
disorder, with headaches, currently evaluated as 10 percent 
disabling.  

3.	Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. J. B.

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to July 
1975.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing before a Member of the 
Board in Washington, D. C. in October 2007.  At that time, 
the veteran withdrew the matter involving entitlement to 
service connection for sleep apnea from appellate 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming increased evaluations for his 
service-connected anxiety, with headaches, and for 
hypertension.  Review of the record shows that in November 
2006, he was granted disability benefits by the Social 
Security Administration (SSA).  While the favorable decision 
is of record, with consideration by the RO, being waived by 
the veteran and his representative, it is noted that the 
medical records utilized by SSA have not been associated with 
the claims folder.  The duty to assist requires the VA to 
attempt to obtain records from other Federal agencies, 
including the SSA, when the VA has notice of the existence of 
such records.  Lind v. Principi, 3 Vet. App. 493, 494 (1992).  
Thus, the RO/AMC must request complete copies of the SSA 
records utilized in awarding the veteran disability benefits.

In addition, the veteran is seeking service connection for 
glaucoma.  As noted, service connection is in effect for 
headaches and review of the service treatment records shows 
that the veteran had complaints of headache at various times 
while on active duty.  On examination by VA in June 1978, the 
veteran was noted to have elevated eye pressure readings.  As 
this is less than three years after the veteran's discharge 
from service, the Board believes it is necessary to have a 
medical opinion regarding whether this represents the onset 
of the veteran's glaucoma and whether the headaches were an 
early manifestation of the disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact SSA and 
request copies of all medical records 
utilized in the disability determination 
of that agency.  

2.  The RO/AMC should arrange for the 
veteran to undergo an ophthalmologic 
examination to ascertain the etiology of 
the veteran's glaucoma.  The examiner 
should be requested to render an opinion 
regarding whether it is at least as likely 
as not (probability 50 percent or greater) 
that the veteran's glaucoma was present in 
June 1978 and whether it is at least as 
likely as not that the veteran may have 
had manifestations of glaucoma, including 
complaints of headaches, while on active 
duty.  

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If 
additional studies are deemed indicated, they 
should be arranged.  If the determination 
remains unfavorable, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran and his 
representative should be given an opportunity 
to respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



